— Appeals from an order of the Supreme Court, Onondaga County (James E Murphy, J.), entered May 2, 2011. The order, inter alia, denied the motions of defendants to dismiss the complaint for failure to prosecute.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties, and filed in the Onondaga County Clerk’s Office on June 8, 2012,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Fahey, Carni and Sconiers, JJ.